Duffel, J.
The defendant is appellant from a judgment by default made final.
*220The default was confirmed on the presumption created by Article 3G0 of the Code of Practice, corroborated by the following- testimony : “ J. M. Wagner, for plaintiff, sworn, says : “ the account sued upon is correct.” Another witness was examined; but his testimony not having any reference to the account sued on, does not affect the decision of the cause.
The simple declaration, “ the account sued upon is correct,” was, in our opinion, insufficient to authorize the confirmation of the default; the witness should have given the reasons of his conclusion.
We will not, however, under the circumstances of the case, nonsuit the plaintiff, but we will remand the cause, in order to give him the benefit of his default.
It is, therefore, ordered, that the judgment of the District Courjxbe reversed, and that the suit be remanded to the Court a qua,, to bo proceeded in according to law; the appellee to pay the costs of the appeal.